Filed 2/10/22 In re Elena M. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re ELENA M., a Person                                     B311120
Coming Under the Juvenile                                    (Los Angeles County Super.
Court Law.                                                   Ct. No. 21CCJP00103A)



LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

S.M. et al.,

     Defendants and
Appellants.
     APPEAL from orders of the Superior Court of Los Angeles
County. Nichelle L. Blackwell, Judge Pro Tempore. Affirmed.

     Jamie A. Moran, under appointment by the Court of
Appeal, for Defendant and Appellant S.M.

     Roni Keller, under appointment by the Court of Appeal, for
Defendant and Appellant S.P.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and David Michael Miller, Deputy
County Counsel, for Plaintiff and Respondent.
                              ******
      The juvenile court asserted dependency jurisdiction over
infant Elena M. (born 2020) and removed her from the custody of
her parents. Both parents appeal: S.P. (mother) argues that
there is insufficient evidence to support the juvenile court’s
finding that her mental illness places Elena at risk; S.M. (father)
argues that the juvenile court abused its discretion in ordering
that mother have six hours of monitored visitation each week,
while he only gets four hours. These arguments lack merit, so we
affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      A.     Birth of Elena
      In June 2020, Elena was born to father and mother.1
      B.     Domestic violence
      Mother and father have a tumultuous relationship.

1    Father has four children from a prior marriage, but none of
them is at issue in this case.




                                 2
       On January 5, 2021, father was driving while mother and
Elena sat in the rear seat. When Elena began to cry, mother
removed Elena from her car seat and held her in her arms.
Upset with Elena’s cries, father reached into the backseat—while
driving—and punched mother in the face as she held Elena. The
punch resulted in a greenish bruise near her eye and a scratch on
her cheek.
       On January 6, 2021, father pulled Elena from mother’s
arms and threw items at mother. Mother yelled at father.
       These were not the only incidents of violence. Mother
reported that father had hurt her in the past, most often
triggered by Elena crying. Some of the physical altercations
between the parents had occurred in front of Elena.
       C.     Mother’s mental health
       Mother has been diagnosed with schizophrenia and
schizophreniform. At times, mother appears “normal”; this is
why her uncle believes she has no mental health issues and why
she was found ineligible for an involuntary psychiatric hold in
June 2019. Other times, however, mother experiences auditory
and visual hallucinations. Between 2018 and 2021, father called
Kaiser’s mental health crisis hotline four times to report that
mother was “crazy,” was hearing voices, and was screaming.
Mother has told father that she believes he is a ghost, and told
social workers that two FBI “spies” who can shapeshift and who
appear to her on TV and in social media are “us[ing] satellite[s] to
try to steal [her] brain” and that she “yell[s] at them.” Father
reported that mother screams and yells at Elena through the
night, and that this upsets Elena. Despite being diagnosed with
serious mental health disorders, mother denies having any




                                 3
mental health issues and refuses to take medications to address
those issues.
II.    Procedural Background
       In January 2021, the Los Angeles Department of Children
and Family Services (the Department) filed a petition asking the
juvenile court to exert dependency jurisdiction over Elena on the
basis of (1) mother’s and father’s “history” of domestic violence, as
evidenced by the January 5, 2021 incident, (2) mother’s and
father’s conduct in placing Elena in a “detrimental and
endangering situation” on January 5, 2021, because mother took
Elena out of the car seat while the car was moving and father
then attacked mother, and (3) mother’s mental and emotional
problems. The Department further alleged that this conduct
placed Elena at substantial risk of serious physical harm, thereby
rendering dependency jurisdiction appropriate under Welfare and
Institutions Code section 300, subdivision (b)(1).2
       In follow-up interviews by the Department, both father and
mother—who continued to live together—recanted their prior
statements regarding the occurrence of domestic violence as well
as mother’s unstable mental health.
       In March 2021, the juvenile court held a jurisdictional and
dispositional hearing. The court sustained all of the allegations
in the petition, expressly finding that mother’s unaddressed
mental health issues put then nine-month-old Elena at risk of
harm. The court removed Elena from both parents, and ordered
the Department to provide them reunification services consisting
of individual counseling, parenting classes, conjoint counseling,
and domestic violence programs; as to mother, the court also

2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 4
ordered mental health counseling, a psychiatric evaluation, and
required mother to take all prescribed medications. The court
also carried forward its January 2021 order that mother have six
hours of weekly monitored visitation and father have four hours
of weekly monitored visitation “being [that father] was the
domestic violence perpetrator.” Father did not object to the
visitation order.
        Mother and father filed timely appeals.
                            DISCUSSION
        In this appeal, mother challenges the sufficiency of the
evidence supporting the juvenile court’s finding that she suffers
from mental health issues and that those issues place Elena at
substantial risk of serious physical harm and, relatedly, its order
requiring her to obtain mental health counseling, to undergo a
psychiatric examination and to take all prescribed medications.
Father challenges the juvenile court’s decision to award him two
fewer hours of monitored visitation each week than mother.
I.      Mother’s Challenge to Dependency Jurisdiction
        A juvenile court may assert dependency jurisdiction over a
child if, among other grounds, the court finds that “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the . . . inability of
the . . . parent or guardian . . . to provide regular care for the
child due to the parent's or guardian's mental illness.” (§ 300,
subd. (b).) Before jurisdiction may attach under this provision,
the Department must prove (1) “neglectful conduct” (in this case,
mental illness), (2) causation, (3) “‘serious physical harm or
illness’ to the minor, or a ‘substantial risk’ of such harm or
illness.” (In re Rocco M. (1991) 1 Cal.App.4th 814, 820 (Rocco
M.), quoting § 300, subd. (b)(1); § 355, subd. (a).)




                                  5
       Mental illness alone is not enough to demonstrate risk;
“something more” is required. (In re A.G. (2013) 220 Cal.App.4th
675, 684; In re Destiny S. (2012) 210 Cal.App.4th 999, 1004.) A
“substantial risk of serious physical danger" can be established:
(1) by proof of an “identified, specific hazard in the child's
environment”; or (2) by the failure to rebut the presumption that
“the absence of adequate supervision and care poses an inherent
risk to the[] physical health and safety” of “children of . . . tender
years.” (Rocco M., supra, 1 Cal.App.4th at p. 824, italics omitted;
In re Christopher R. (2014) 225 Cal.App.4th 1210, 1216, 1220.)
       We review a juvenile court’s finding of dependency
jurisdiction for substantial evidence, asking whether the record—
when viewed as a whole and drawing all inferences in support of
the court’s finding—contains “‘“sufficient facts to support [its
jurisdictional] finding[]."'" (In re I.J. (2013) 56 Cal.4th 766, 773.)
       We reject mother’s challenge to the juvenile court’s finding
that mother’s mental illness warrants the exercise of dependency
jurisdiction for two reasons.
       First, that issue is not justiciable. Where, as here,
dependency jurisdiction over a child rests on several grounds,
that jurisdiction is valid if any ground is valid. (In re Alexis E.
(2009) 171 Cal.App.4th 438, 451.) Consequently, where, as here,
mother has attacked only one ground for dependency jurisdiction
and leaves others against herself unchallenged, a reviewing court
generally has no reason to review that challenge because it will
have no effect on the juvenile court’s jurisdiction (or even upon
mother’s status as an “offending” parent). (Ibid.; Randi R. v.
Superior Court (1998) 64 Cal.App.4th 64, 72.) To be sure, a
reviewing court may nevertheless agree to review such a
challenge if the challenged ground “serves as the basis for




                                  6
dispositional orders that are also challenged on appeal” or “could
be prejudicial to the [parent] or could potentially impact the
current or future dependency proceedings.” (In re Drake M.
(2012) 211 Cal.App.4th 754, 762-763.) But neither exception
applies here. In light of the evidence of mother’s mental illness
in this record and its contribution to placing Elena at risk (as
discussed below), the juvenile court would be well within its wide
discretion to impose mental health-related orders as part of
mother’s case plan even if there were no specific jurisdictional
finding on that basis. (§ 362, subd. (d); In re K.T. (2020) 49
Cal.App.5th 20, 24-25.) And the sole evidence of further
prejudice mother articulates is her possible inclusion in the Child
Abuse Central Index, but the mental illness finding would have
no effect on that inclusion in light of mother’s decision not to
challenge the domestic violence and endangerment findings.
       Second, substantial evidence supports the juvenile court’s
jurisdictional finding due to mother’s unstable mental health in
any event.
       There is ample evidence of mother’s mental illness—a
diagnosis of schizophrenia or schizophreniform, multiple reports
by father that mother experiences hallucinations, and mother’s
own statements to the Department’s social workers that spies are
using social media to “steal [her] brain.” Mother points to
contrary evidence in the record—namely, that she at some points
has lucid moments and appears normal. She also suggests that
she got her “far-flung beliefs” due to “exposure to the internet.”
At bottom, mother is asking us to view the record in the light
most favorable to her and to ignore all the contrary evidence;
substantial evidence review requires that we do precisely the
opposite.




                                 7
       There is also substantial evidence that mother’s mental
illness places Elena at substantial risk of serious physical harm.
Although mother’s mental illness is insufficient by itself to create
such a risk, the record here contains that necessary “something
more.” To begin, Elena is not yet two years old; as a result, she is
a child of “tender years” for whom the substantial risk of serious
physical danger is presumed. (Rocco M., supra, 1 Cal.App.4th at
p. 824.) Substantial evidence supports the juvenile court’s
finding that mother did not rebut that presumption. Although
Elena has not yet been physically harmed, a juvenile court need
not wait for such harm in order to intervene. (In re Kadence P.
(2015) 241 Cal.App.4th 1376, 1383 [juvenile court “need not wait
until a child is seriously abused or injured to assume
jurisdiction”].) Instead, the continued risk to Elena may be
inferred from the fact that mother’s mental illness causes her to
yell and scream at Elena; mother’s conduct keeps Elena up
through the night and, more importantly, is a trigger to father’s
violence; father has engaged in such violence while Elena is in
harm’s way; and mother and father remain together. These facts
establish the requisite “nexus” between mental illness and
mother’s “failure to ensure [that Elena is] safely cared for and
supervised.” (In re Natalie A. (2015) 243 Cal.App.4th 178, 185.)
What is more, mother and father are completely in denial
regarding mother’s mental illness, which only exacerbates the
risk. (In re A.F. (2016) 3 Cal.App.5th 283, 293 [“[D]enial is a
factor often relevant to determining whether persons are likely to
modify their behavior in the future without court supervision.”].)
       Mother likens the facts of this case to two other cases
where the appellate court overturned a jurisdictional finding on
the basis of a parent’s mental health—namely, In re A.L. (2017)




                                 8
18 Cal.App.5th 1044 (A.L.) and In re Joaquin C. (2017) 15
Cal.App.5th 537 (Joaquin C.). Both cases are inapt. A.L.
involved a mother who suffered from schizophrenia, but her
children were 15 and 11 years old, able to cope with their
mother’s outbursts, and the mother was addressing her mental
illness with medication. (A.L., at pp. 1045-1050.) Elena is still
an infant completely dependent upon a mother who is in complete
denial about her mental illness. Joaquin involved a mother who
suffered from a paranoid psychosis with an infant child, but the
mother was living with other family members who also cared for
the child and the mother was addressing her mental illness with
counseling and medication. (Joaquin C., at pp. 562-565.) Here,
mother is living only with father, and both mother and father
refuse to acknowledge—let alone treat—mother’s mental illness.
       In sum, we uphold the juvenile court’s jurisdictional finding
on the basis of mother’s mental illness.
II.    Mother’s and Father’s Challenges to Dispositional
Orders
       In light of our conclusion that the juvenile court’s mental
illness-related finding is amply supported, the terms of the
dispositional order requiring mother to seek treatment for her
mental illness are appropriate.
       Father separately challenges the uneven visitation
schedule. To begin, father has forfeited this challenge because he
did not object when the juvenile court made this ruling. (In re
Valerie A. (2007) 152 Cal.App.4th 987, 1001.) Further, and
contrary to what father argues, the juvenile court did explain
why it awarded father two fewer hours per week of visitation
than mother—namely, that father had been the one to put Elena
in harm’s way during the two incidents in January 2021. This is




                                 9
a rational distinction, at least at the outset and in the absence of
evidence that the additional risk father poses has abated.
                           DISPOSITION
      The orders are affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                      ______________________, J.
                                      HOFFSTADT
We concur:



_________________________, Acting P. J.
ASHMANN-GERST



_________________________, J.
CHAVEZ




                                 10